DISMISS and Opinion Filed October 6, 2021




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00665-CV

             SYMANK BUSINESS SYSTEMS, INC., Appellant
                              V.
            EARL MCCUIN AND JADE ECCLESTON, Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-21-01550

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Reichek
                           Opinion by Justice Reichek

      By motion filed September 27, 2021, appellant seeks to withdraw its appeal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE
210665F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SYMANK BUSINESS SYSTEMS,                    On Appeal from the 14th Judicial
INC., Appellant                             District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-21-01550.
No. 05-21-00665-CV         V.               Opinion delivered by Justice
                                            Reichek, Justices Osborne and
EARL MCCUIN AND JADE                        Pedersen, III participating.
ECCLESTON, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Earl McCuin and Jade Eccleston recover their
costs, if any, of this appeal from appellant Symank Business Systems, Inc.


Judgment entered October 6, 2021.




                                      –2–